RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0016-16T1

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

K.S.,

        Defendant-Appellant,

and

T.R.,

     Defendant.
__________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF Z.B. AND K.A.Z.B., minors.
__________________________________

              Submitted June 1, 2017 - Decided June 21, 2017

              Before Judges Lihotz, O'Connor and Mawla.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Mercer County,
              Docket No. FG-11-03-16.

              Joseph E. Krakora, Public Defender, attorney
              for   appellant  (Steven   Edward  Miklosey,
              Designated Counsel, on the brief).
            Christopher S. Porrino, Attorney General,
            attorney for respondent (Melissa Dutton
            Schaffer, Assistant Attorney General, of
            counsel; Joshua P. Bohn, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law
            Guardian, attorney for minor (Louise M. Cho,
            Assistant Deputy Public Defender, on the
            brief).

PER CURIAM

     Defendant K.S. appeals from an August 15, 2016 judgment,

terminating    her     parental   rights   and   granting    guardianship      to

plaintiff, the Division of Child Protection and Permanency (the

Division) for the purpose of securing the adoption of her two

biological children, Z.B. and K.A.Z.B., ages eight and three,

respectively.    On appeal, defendant argues the Division failed to

prove the statutory prongs necessary to terminate parental rights,

by clear and convincing evidence.          We have reviewed her arguments

in light of the record and applicable law.            We conclude the trial

judge's     findings    are   sufficiently       supported   by   the    record

evidence.     Accordingly, we affirm.

     Defendant experienced repeated and severe trauma and loss

starting at age nine, when she was sexually molested by a male

relative.    A few years later, her stepfather was murdered, shortly

followed by the death of her mother.               Consequently, defendant

suffers from post-traumatic stress disorder.           Defendant gave birth


                                      2                                 A-0016-16T1
to her older child when she was thirteen.             At that time, defendant

was diagnosed with bipolar disorder and post-partum depression,

when   she    reported     auditory    and   visual   hallucinations,         began

cutting herself, attempted suicide, and experienced thoughts of

harming her infant.        She was hospitalized, commenced therapy, and

prescribed Abilify and Lamictal.

       The    Division    became   involved    with    the   family    in     2010.

Defendant was placed in the residential custody of her maternal

aunt, and, with defendant's consent, her child was placed in the

residential custody of another maternal aunt.                 Problems arose.

Defendant and her custodial aunt became engaged in a physical

altercation, defendant assaulted a school official when caught

stealing,      she   experienced   suicidal     ideations,     and    was     again

hospitalized.        When interviewed by the Division, defendant's aunts

both requested to relinquish custody of defendant and her child.

       On July 1 and 2, 2011, the Division conducted an emergency

removal of defendant and her child.           After a short stay at Harbor

House Adolescent Shelter, defendant and her child were reunited

in a resource home.

       The    Division's    attempts    to   place    defendant    with      family

members      was   unsuccessful.       Defendant's    biological      father     was

unwilling and unable to provide a suitable home for her and her

child; her grandfather, who lived in Florida, was unable to cope

                                         3                                  A-0016-16T1
with defendant's mental health issues.             A cousin in Florida was

disqualified    when   she   failed   to    complete    half   the    necessary

parenting classes and maintain contact with the Division.

      Defendant struggled in school, was adjudicated delinquent,

and failed to follow her resource mother's house rules, as she

would leave for several hours without telling anyone where she was

going.

      The Division arranged for various services, which included

individual mental health treatment, medication, grief counseling,

anger management, life skills, parenting classes, and enrollment

in   the   Strengthening     Adolescent     Families    through     Empowerment

"Mommy and Me" program.        Defendant made positive strides in her

own individual care and that of her child.             Unfortunately, within

a year, her condition deteriorated.              On November 7, 2012, the

Division    amended    its   complaint     to   seek   care   and   custody    of

defendant's child, which was granted.            Defendant's reunification

efforts were renewed and she and her child were placed in the

legal and physical custody of her cousin in Florida.                     There,

defendant became pregnant with her second child and returned to

New Jersey.    Defendant, now over eighteen, agreed to continue with

the Division's recommended services and returned to her former

resource home.



                                      4                                 A-0016-16T1
     In a few months, defendant expressed frustration complying

with the services she was to engage.             She told the Division to

"just take" the children, which prompted an emergency removal from

her care and the initiation of litigation.

     Defendant resumed participation with the Division, attended

services, supervised visits, medication monitoring, and therapy,

which were recommended by Alexander Iofin, M.D., a psychiatrist,

to control defendant's significant psychiatric and behavioral

difficulties.      Defendant initiated efforts to find employment and

housing.     She    maintained    contact      with    the   children     through

supervised visitation.

     A   psychological    evaluation      by   Amy     Becker-Mattes,      Ph.D.,

recommended defendant continue medication management and therapy

and re-enroll in a Mommy and Me program.          Defendant registered for

evening classes at Mercer County Community College, continued

supervised visitation, and began overnight-supervised visits at

the Children's Home Society.       Unfortunately, defendant changed her

residence, cancelled visits, was terminated from her parenting

classes for non-attendance, failed to attend one-half of the

scheduled therapy sessions, and was expelled from the shelter

residence for violating curfew.       Defendant moved in with a friend.

     The   judge    ordered   a   continuation        of   services,    including

defendant's participation in a Mommy and Me program.                   Locating a

                                      5                                   A-0016-16T1
program proved difficult; defendant's request for placement was

rejected because she had been dismissed from similar programs.

The Division located the NJ Mentor program, which proposed placing

defendant in a therapeutic home under the supervision of resource

parents,     which     would   demonstrate     stabilization,        a    necessary

precondition     for    admittance     into    the    Mommy   and    Me    program.

Defendant declined the arrangement and also refused to participate

in    an   updated    psychiatric    evaluation      with   Dr.    Becker-Mattes,

advising she would be out-of-town.

       The Division learned defendant was living with a boyfriend

and working for Burlington Coat Factory.               Defendant reported she

was    not   taking    her     prescribed     medications     as    directed     and

acknowledged     she     experienced    anger        management     difficulties.

Consequently, the Division reevaluated its permanency goal for the

children.     Learning this, defendant resumed her medication, agreed

to attend trauma-focused counseling, restarted parenting classes,

and had supervised visitation.

       Dr. Iofin updated his psychiatric evaluation on July 1, 2015.

Although he did not alter his prior findings, he now recommended

defendant receive random drug screens because of the proclivity

for drug use among people suffering the types of psychiatric issues

as defendant.



                                        6                                   A-0016-16T1
      The Division filed for guardianship on July 29, 2015.                 By

then defendant had moved again, lost her job, was not maintaining

her medication, missed counseling sessions despite being provided

transportation, was terminated from therapy for nonattendance,

missed the first day of a new job, and tested positive for cocaine.

      Dr. Becker-Mattes updated her psychological evaluation on

August 14, 2015.      She also performed bonding evaluations between

the children and their resource parents, then between defendant

and the children.     Defendant retained Andrew P. Brown III, Ph.D.,

who performed similar bonding evaluations.

      Other family members were contacted as possible resource

placements for the children.          Defendant's father, sister, and

cousin did not respond to the Division's requests, or failed to

complete the requisites for placement.          The older child's father

was   located   in   Florida,   and   was   considered,   but   he   neither

expressed a desire nor expended the effort to cooperate with the

Division.   The child's paternal grandmother was considered, but

the Florida Department of Children and Families declined her

application for licensure.        The Division could not locate the

younger child's father.

      Trial began on January 12, 2016.           The Division presented

testimony from caseworker, Tamika Somorin, the children's resource

mother, and LaToya Gaines, a Division adoption caseworker.                The

                                      7                              A-0016-16T1
Division's expert was Dr. Becker-Mattes, and numerous documents

were admitted into evidence.             Defendant presented expert testimony

from    Dr.    Brown    and    testimony    from   Edwige   Paul   Theokas,     her

counselor      and     her   former   foster    mother.     Finally,   defendant

testified on her own behalf.

       We     detail     the    expert     testimony.       Dr.    Becker-Mattes

administered standardized testing, reviewed defendant's records,

and conducted clinical interview sessions.                  She concurred with

defendant's diagnosis of bipolar disorder, which required regular

mood stabilizing medication and ongoing therapy.                     Dr. Becker-

Mattes explained people suffering from bipolar disorder commonly

avoid   taking       medication    during      manic   episodes,   which   becomes

problematic during subsequent depressive episodes.                   Specific to

defendant, she reviewed her history of stability periods followed

by lapses and noncompliance.               Dr. Becker-Mattes explained these

periods of lapsed medication posed a significant risk to the

children because, when defendant did not take her medication, she

experienced mood swings, excessive irritability, excessive energy,

and impaired judgment.

       From her evaluation, Dr. Becker-Mattes concluded defendant

could not serve as an independent caretaker for the children.                     Of

particular concern was defendant's inconsistencies with medication

monitoring, which in turn resulted in defendant's abandonment of

                                           8                               A-0016-16T1
other   services.         Dr.    Becker-Mattes        also   noted    defendant's

standardized       test   results      showed   an    "elevated      [g]randiosity

subscale."     She interpreted the results as showing defendant

displayed interpersonal overconfidence, preventing her willingness

to   listen   to    others,     even   though   she    needed     assistance    and

guidance.

      In discussing the bonding evaluation results, Dr. Becker-

Mattes observed defendant was very affectionate with the children;

she nuzzled and kissed them.            She later withdrew emotionally and

was "on edge."      Defendant issued many instructions and reprimanded

the one-year-old when she dropped cards, causing the child to cry.

She deflected this by stating: "I don't care about that attitude

stuff; I'm not [the children's resource mother]."                 Further, in Dr.

Becker-Mattes' opinion, defendant overstimulated the children,

which was a stressful and unhealthy dynamic for all.

      Dr. Becker-Mattes opined defendant's very sudden change in

behavior reflected she was not properly taking her medication.

Overall, Dr. Becker-Mattes concluded the bond between mother and

children was "quite negative."

      In contrast, Dr. Becker-Mattes concluded the bonding between

the children and their resource parents was strong and positive.

The resource parents participated in structured and goal-oriented

activities and provided the children with positive feedback and

                                          9                                A-0016-16T1
encouragement.          The    younger    child     appeared        particularly

affectionate, putting her head on the resource mother's knees;

also, the older child appeared calmer and more relaxed than with

defendant.

      Dr. Becker-Mattes concluded the children would suffer harm

if   separated   from   their    resource   parents.         She    also    stated

defendant was not likely, or able, to mitigate the harm resulting

from such a loss.

      Dr.    Brown    was     qualified   as   an    expert        in   clinical

neuropsychology.        Dr. Brown's methodology was similar to Dr.

Becker-Mattes, as he administered different standardized tests and

conducted a clinical interview.           He rejected the use of various

projective tests, including the personality assessment inventory

cited by Dr. Becker-Mattes, because they were of poor "reliability

and validity."       Further, he noted defendant had no confirmed

history of child abuse, making tests measuring that possibility

more likely to result in a false positive.               He criticized the

Division's treatment of defendant as unfair, suggesting it was

"paying lip service" to the goal of reunification.

      Dr.   Brown    reviewed    defendant's      records,    confirming        she

suffered from bipolar disorder, for which she was prescribed

medication, and engaged in "sporadic" treatment.                   He emphasized

defendant's efforts and successes, including graduating from high

                                     10                                    A-0016-16T1
school, gaining employment, and maintaining a residence.                  He

reviewed her current circumstances of housing and employment,

describing them as stable, and noted she was making future plans.

He highlighted defendant was "putting forth a great deal of effort

at her young age . . . despite her past, despite her traumas, to

be a mother to her children."            He noted defendant expressed

awareness of her inappropriate behavior and agreed she needed

help.

     Dr. Brown noted defendant's continued success hinged upon

education, and a developed awareness and understanding of bipolar

disorder, asserting "if [defendant] remains compliant with her

psychiatric management, then I think the prognosis is very good."

Dr. Brown agreed, "80% of bipolar patients stop taking their

medication," which was a very likely possibility in defendant's

case.      He   advocated   defendant   would   overcome   relapses    with

"cognitive behavior therapy," which he did not find referenced in

defendant's records. Dr. Brown "had no concerns" about defendant's

ability to provide independent care for the children because her

composite score on testing "did not render her to be outside of

the norm of the community."

     Dr.    Brown   also    concluded   the   children   were   bonded    to

defendant, she did not display "episodes of anger, . . . shallow

frustration tolerance or irritability or . . . anything that would

                                   11                              A-0016-16T1
indicate she was a threat to harm her children."               Further, "[s]he

showed patience.        She responded gently to her children.            So her

symptoms, again, appear to be under control."

     He agreed the children were comfortable with their resource

parents, with whom they were bonded and appeared closer to the

resource mother than the father.            Dr. Brown testified the resource

parents were the children's psychological parents, but defendant

was their natural parent, and consequently, their bond with her

was stronger, particularly the bond by the older child.                Dr. Brown

believed it was rare for children to have a stronger bond by a

third-party than with their natural parent.

     Dr. Brown opined both children would suffer irreparable harm

from losing contact with defendant: the older child because the

bond was so strong and the younger child, who would sense the loss

experienced by the older sibling.            The younger child would have a

deeper sense of loss when separated from the resource parents and

would need therapy.         Any loss could be mitigated if defendant

maintained    a     relationship   between     the   younger   child    and   the

resource parents or if defendant could maintain contact with the

children if adopted by the resource parents.

     On cross-examination, Dr. Brown noted defendant told him the

positive     hair    follicle   test    occurred     because    she    "touched

cocaine."     When asked whether he believed defendant or thought

                                       12                                A-0016-16T1
that was possible, he stated it "was not [his] field of expertise,"

but conceded those with bipolar disorder who do not take their

medication have a tendency to self-medicate with illicit drugs.

     Dr. Brown acknowledged he did not follow-up with information

related by the resource mother           regarding the children.        For

example, the older child wets the bed prior to seeing defendant

and expressed fear when discussing her.        In April 2016, the older

child told defendant he wanted to live with his resource mother

during this time.       Dr. Brown conceded a "primary byproduct of

bipolar disorder is a dysregulation of anger and emotion and sleep

and so on" and agreed "in the past without medication, [defendant]

was probably very horrible"; yet Dr. Brown refuted the future

possibilities were governed by this past conduct.

     Finally, Dr. Brown agreed his bonding conclusions were based

on defendant's assertion she cared for her older child for the

first five years; Dr. Brown admitted he had no knowledge the child

was in the custody of defendant's aunt.

     The   children's    resource   parent   discussed   the   children's

status.    She agreed she would allow defendant future contact with

the children were she permitted to adopt them.                 Defendant's

counselor stated she consistently attended parenting classes for

six months and self-reported maintaining stable housing for three

months and employment.     The counselor discussed defendant's self-

                                    13                             A-0016-16T1
reports, made six months earlier, regarding medication compliance,

which were later learned to be inaccurate.

     Defendant's      former    foster      mother   discussed    their    past

relationship, refuting any claim she asked defendant to leave.

She emphasized her willingness to provide help to defendant and

the children in the future.        The Division's adoption caseworker

confirmed defendant was working at an Amazon warehouse and lived

in the same residence for the past six months.

     Defendant      confirmed    her     sustained    housing    and   current

employment.     She insisted she remained medication compliant since

her younger child was born in 2014, even though she did not always

attend   the    medication   monitoring      sessions.    When    confronted,

defendant asserted no current need for medication.               She described

her apartment of nine months, which accommodated the children, and

stated she enrolled in a nursing program at Mercer County Community

College.    Supplemental information showed defendant completed the

educational course and was hired as a certified nursing assistant

at a nursing home.     She currently attended therapy and maintained

participation in medication monitoring since December 2015, noting

her dosage of Abilify was recently lowered.              She expressed love

for her children and her intention to provide stable, safe care

for them.      She continued therapeutic visits.



                                       14                              A-0016-16T1
     The judge delivered a comprehensive oral opinion on August

11, 2016.     She found the Division established all four prongs of

the best interests test, and ordered defendant's parental rights

terminated to free the children for adoption. On appeal, defendant

argues the findings were not supported by the weight of the

evidence.     She requests we reverse the guardianship judgment.

     The scope of our review of a trial court's decision to

terminate parental rights is limited.               In re Guardianship of

J.N.H., 172 N.J. 440, 472 (2002).              We are obliged to accord

deference to the trial judge's factual findings, based upon the

opportunity    of   the   judge   to   see   and   hear   the   witnesses,   as

"[p]articular deference is owed to credibility determinations."

N.J. Div. of Youth & Family Servs. v. I.S., 202 N.J. 145, 185

(2010); see also N.J. Div. of Youth & Family Servs. v. M.M., 189
N.J. 261, 279 (2007); Cesare v. Cesare, 154 N.J. 394, 411-12

(1998).     A judgment of a trial judge "should not be overthrown

except upon the basis of a carefully reasoned and factually

supported (and articulated) determination, after canvassing the

record and weighing the evidence, that the continued viability of

the judgment would constitute a manifest denial of justice."                 In

re Adoption of a Child by P.F.R., 308 N.J. Super. 250, 255 (App.

Div. 1998) (quoting Baxter v. Fairmont Food Co., 74 N.J. 588, 597-

98 (1977)).    Reversal is required only in those circumstances when

                                       15                             A-0016-16T1
the stated findings are "so wide of the mark that a mistake must

have been made." M.M., supra, 189 N.J. at 279 (citations omitted).

      However, the "traditional scope of review is expanded" when

the   appellant    challenges,    in     particular,   the   trial   judge's

evaluation of the underlying facts and the implications drawn from

those facts.      Ibid.; see also N.J. Div. of Youth & Family Servs.

v. G.L., 191 N.J. 596, 605 (2007) ("There is an exception to that

general rule of deference: Where the issue to be decided is an

'alleged error in the trial judge's evaluation of the underlying

facts and the implications to be drawn therefrom,' we expand the

scope of our review" (quoting In re Guardianship of J.T., 269 N.J.

Super. 173, 189 (App. Div. 1993))).          "Despite such circumstances,

deference will still be accorded to the trial judge's findings

unless it is determined that they went so wide of the mark that

the judge was clearly mistaken."            G.L., supra, 191 N.J. at 605.

Indeed, this court accords no special deference to the trial

court's "interpretation of the law and the legal consequences that

flow from established facts[,]" Manalapan Realty, L.P. v. Twp.

Comm. of Manalapan, 140 N.J. 366, 378 (1995), which this court

reviews de novo.     Dep't of Envtl. Prot. v. Kafil, 395 N.J. Super.
597, 601 (App. Div. 2007).

      "The   Federal     and     State      Constitutions    protect      the

inviolability of the family unit."           In re Adoption of a Child by

                                       16                            A-0016-16T1
W.P. & M.P., 308 N.J. Super. 376, 382 (1998) (citing Stanley v.

Illinois, 405 U.S. 645, 651, 92 S. Ct. 1208, 1212-13, 31 L. Ed.
2d 551, 558-59 (1972)), vacated on other grounds, 163 N.J. 158

(2000).       Parents hold a constitutionally protected, fundamental

liberty interest in raising their biological children.                  Santosky

v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 1394, 71 L. Ed. 2d
599,    606        (1982).     However,    government     "is     not   without

constitutional control over parental discretion in dealing with

children when their physical or mental health is jeopardized."

Parham v. J.R., 442 U.S. 584, 603, 99 S. Ct. 2493, 2504, 61 L. Ed.
2d 101, 119 (1979) (citing Wisconsin v. Yoder, 406 U.S. 205, 230,

92 S. Ct. 1526, 1540, 32 L. Ed. 2d 15, 33 (1972)).               The State, as

parens patriae, may sever the parent-child relationship to protect

the child from serious physical and emotional injury.                    W.P. &

M.P., supra, 308 N.J. Super. at 382.

       When    a    child's   biological   parent   resists     termination     of

parental rights, the court must determine whether the parent can

raise the child without causing harm.          In re Guardianship of J.C.,

129 N.J. 1, 10 (1992).           The cornerstone of our inquiry is not

whether the parent is fit, but whether the parent can "cease

causing their child harm" and become fit to assume the parental

role within time to meet the child's needs.             Ibid.    "The analysis

. . . entails strict standards to protect the statutory and

                                      17                                 A-0016-16T1
constitutional rights of the natural parents."         Ibid.    "The burden

rests on the party seeking to terminate parental rights                     'to

demonstrate by clear and convincing evidence' that risk of 'serious

and lasting [future] harm to the child' is sufficiently great as

to require severance of the parental ties."           W.P. & M.P., supra,

308 N.J. Super. at 383 (quoting J.C., supra, 129 N.J. at 10).

     Examination   "focuses   upon    what   course    serves    the     'best

interests' of the child."     Ibid.; see also N.J. Div. of Youth &

Family Servs. v. A.W., 103 N.J. 591, 612 (1986) (requiring the

State to satisfy the "best interests of the child" test by clear

and convincing evidence before termination of parental rights can

be ordered).   More specifically, the four-pronged statutory test

requires the Division to prove:

          (1) The child's safety, health or development
          has been or will continue to be endangered by
          the parental relationship;

          (2) The parent is unwilling or unable to
          eliminate the harm facing the child or is
          unable or unwilling to provide a safe and
          stable home for the child and the delay of
          permanent placement will add to the harm.
          Such harm may include evidence that separating
          the child from his resource family parents
          would cause serious and enduring emotional or
          psychological harm to the child;

          (3) The [D]ivision has made reasonable
          efforts to provide services to help the parent
          correct the circumstances which led to the
          child's placement outside the home and the


                                 18                                    A-0016-16T1
           court   has   considered    alternatives           to
           termination of parental rights; and

           (4) Termination of parental rights will not
           do more harm than good.

           [N.J.S.A. 30:4C-15.1(a); see also In re
           Guardianship of K.H.O., 161 N.J. 337, 347-48
           (1999).]

     These   standards   are   neither   discrete   nor    separate;      they

overlap to provide a composite picture of what may be necessary

to advance the best interests of the children.            I.S., supra, 202

N.J. at 167; K.H.O., supra, 161 N.J. at 348 (stating the statute's

four parts "relate to and overlap with one another to provide a

comprehensive    standard      that    identifies    a      child's       best

interests.").

     "The considerations involved in determinations of parental

fitness are 'extremely fact sensitive' and require particularized

evidence that address the specific circumstances in the given

case."   K.H.O., supra, 161 N.J. at 348 (quoting In re Adoption of

Children by L.A.S., 134 N.J. 127, 139 (1993)).

           Clear-and-convincing evidence is "that which
           'produce[s] in the mind of the trier of fact
           a firm belief or conviction as to the truth
           of the allegations sought to be established,'
           evidence 'so clear, direct, and weighty and
           convincing as to enable [the factfinder] to
           come to a clear conviction without hesitancy
           of the precise facts in issue.'"

           [In re Seaman,      133 N.J. 67, 74            (1993)
           (alterations in     original) (quoting         In re

                                  19                                  A-0016-16T1
            Boardwalk Regency Casino License Applicant,
            180 N.J. Super. 324, 339 (App. Div. 1981),
            modified, 90 N.J. 361 (1982)).]

     We turn to defendant's arguments, challenging the weight of

the Division's evidence and whether it satisfactorily met this

high burden.   Defendant maintains the judge erred when concluding

the first prong was satisfied because "injury to children need not

be physical to give rise to State termination of biological parent-

child relationships."       In re Guardianship of K.L.F., 129 N.J. 32,

44 (1992) (citing J.C., supra, 129 N.J. at 18).        Emphasizing there

is no proof of physical harm to either child and the children were

not subjected to her past unstable housing, defendant believes she

fully refuted the Division's evidence directed to prove prong one.

We are not persuaded.

     It is not necessary to wait "until a child is actually

irreparably impaired by parental inattention or neglect" in order

to find child harm.    In Guardianship of D.M.H., 161 N.J. 365, 383

(1999).    The Supreme Court has instructed "[s]erious and lasting

emotional or psychological harm to children as the result of the

action or inaction of their biological parents can constitute

injury    sufficient   to   authorize    the   termination   of   parental

rights."    K.L.F., supra, 129 N.J. at 44 (citing J.C., supra, 129

N.J. at 18).    "The child's right to a permanent home has gained

increasing prominence" in this analysis.          N.J. Div. of Youth &

                                    20                             A-0016-16T1
Family Servs. v. P.P., 180 N.J. 494, 505 (2004) (quoting In re

Adoption of Children by G.P.B., Jr., 161 N.J. 396, 404 (1999)).

"Children must not languish indefinitely in foster care while a

birth parent attempts to correct the conditions that resulted in

an out-of-home placement."      N.J. Div. of Youth & Family Servs. v.

S.F., 392 N.J. Super. 201, 209 (App. Div. 2007).

       Accordingly,   when   reviewing    the   evidence,   a   trial   judge

should not focus "on a single or isolated . . . or past harm";

instead, the judge must consider "the effect of harms arising from

the parent-child relationship over time on the child's health and

development."    K.H.O., supra, 161 N.J. at 348.                Indeed, "[a]

parent's withdrawal of . . . solicitude, nurture, and care for an

extended period of time is in itself a harm that endangers the

health and development of [a] child."           D.M.H., supra, 161 N.J. at

379.

       We applaud defendant's efforts made immediately prior to

trial: she continued her education in the nursing profession; she

had not moved for nine months; and retained employment.              We wish

defendant   continued   success   in     maintaining   milestones    as   she

conquers the difficulties presented by her illness.             If these six

months were isolated as the basis for review, our conclusions

might be different.     However, we cannot ignore the totality of the

evidence.    Defendant's successes as demonstrated at trial remain

                                   21                                A-0016-16T1
fragile,   particularly     in     light   of   her    sporadic,      inconsistent

history of repeated compliance and relapse.

      The Division's involvement with the family began in 2010.

The   trial    judge    correctly     considered       defendant's      acts     and

omissions beginning in 2014, rather than emphasizing behaviors

during her youth.       Since the younger child was born, the evidence

reveals defendant's inability to sustain a safe and secure home

for the children.       She engaged in explosive episodes of anger when

things were not as she wished; she rejected assistance from the

Division and its providers as working against her. Other behaviors

reflected a deterioration of her mental health and her decision-

making skills by inconsistently engaging in treatment; rebuffing

the   importance   of    counseling,       which   included     an    emphasis    on

medication    compliance     and    monitoring        because   her     claims    of

consistent medication compliance were untrustworthy; declining

services she felt unnecessary or restrictive; allowing services

to terminate because of excessive absences; rejecting house rules

with which she found fault; living in nine different residences

during the prior two-year period; withholding information from the

Division and even her own evaluator, including                       at times her

whereabouts;    engaging    in     criminal     conduct,   which      resulted    in

incarceration; and dabbling in cocaine use.



                                      22                                   A-0016-16T1
      The judge concluded the evidence showed a very high risk of

harm to the children as a result of the parental relationship,

before and after the Division obtained custody.         See M.M., supra,

189   N.J.   at   290.   The   judge   emphasized   defendant's    lack    of

demonstrated stability, essential for the children's security.

She found the Division demonstrated erratic, unpredictable, and

dangerous behaviors by defendant when she was not engaged in

treatment.    Even defendant's expert conceded repeated relapses by

sufferers of bipolar disorder were common and expected.            The lack

of a safe, permanent home constitutes           "harm" under the best

interests standard.      D.M.H., supra, 161 N.J. at 383; J.C. supra,

129 N.J. at 26 (holding as an underlying concern a child's need

for permanency within a reasonable amount of time).               Also, the

judge acknowledged defendant's conduct during these periods was

"probably very horrible."       See N.J. Div. of Youth & Fam. Servs.

v. A.G., 344 N.J. Super. 418, 439-40 (App. Div. 2001) (noting

mental illness of a parent may create an environment where the

parent is incapable of safely caring for the children), certif.

denied, 171 N.J. 44 (2002).

      Defendant's syllogism suggesting a finding of harm because

of her illness opens the possibility for all bipolar parents to

be considered unfit is rejected.        The trial judge very precisely

found it was not defendant's mental disorder itself, but her

                                   23                               A-0016-16T1
failure      to   engage    in   necessary     treatment       consistently,      which

satisfied prong one.

       Dr.    Brown's      hypothesis,    which     blamed      the   Division       for

triggering defendant's relapses, is also rejected.                        The record

shows when an extended visit was cancelled because the children

were   ill,       defendant's     disappointment        triggered       her   relapse.

However, life is filled with disappointments, large and small.                         If

similar disappointments are sufficient to trigger defendant's

relapse, serious exposure to potential harm is present.

       The    evidence      further   satisfies      the      related    prong      two.

Defendant's        repeated      relapses,     caused    by     her   inability        or

unwillingness        to    consistently      address     and    treat    her     mental

illness, constituted harm.            These relapses, which went unabated,

posed a risk to the safety and security of the children.                       See Div.

of Youth & Family Servs. v. F.M., 211 N.J. 420, 450-51 (2012).

The sustained success immediately before trial was the longest

experienced by defendant.           The judge considered this and concluded

six months were insufficient to show defendant had conquered the

impediments        to     reunification      and   would      consistently       follow

through, placing the children's needs first.                   The judge, crediting

Dr.       Becker-Mattes'            evaluation,          concluded            defendant

"over[]estimated her capabilities and minimized her limitations."



                                          24                                    A-0016-16T1
     A myriad of efforts, extended by the Division to achieve

reunification, was recounted by the trial judge.       The Division

provided "coordinated" services, which had a "realistic potential"

of success.   N.J. Div. of Youth & Family Servs. v. J.Y., 352 N.J.

Super. 245, 267 n.10 (App. Div. 2002).      The judge acknowledged

programs which defendant completed.    She also discussed those not

completed because of defendant's unwillingness to cooperate, which

impeded achieving reliability as an independent caregiver.         The

judge rejected Dr. Brown's suggestion the Division's efforts were

not addressed to reunification or the services were insufficient.

Reasonable efforts to locate family members as viable placements

for the children was also proven.    See N.J. Div. of Youth & Family

Servs. v. K.L.W., 419 N.J. Super. 568, 582 (App. Div. 2011)

(commenting the Division is not obligated "to search the fifty

states or even the twenty-one counties to identify [relatives]

. . . .").

     We defer to these findings grounded on unrefuted evidence in

the record.   We also reject defendant's argument the Division was

required to re-investigate and re-assess family members determined

to be unqualified caregivers.

     The final prong demands proof "[t]ermination of parental

rights will not do more harm than good" to the affected children.

N.J.S.A.   30:4C-15.1(a)(4).    This   "fail-safe"   guards   against

                                25                            A-0016-16T1
termination of rights where a judge concludes termination is

inappropriate, even in light of proof of the first three prongs.

G.L., supra, 191 N.J. at 609.

     Defendant    relies    on   the   experts'   observation   she    is    an

affectionate mother, who has a bond with her children.          She argues

insufficient weight was given to Dr. Brown's opinion the older

child will suffer irreparable harm if the bond with his mother is

permanently severed.

     The bonding experts were at odds on this point.             The trial

judge credited the analysis of the Division's expert, Dr. Becker-

Mattes, finding Dr. Brown's opinion was "not in accord with the

overwhelming credible evidence offered in this trial . . . to the

contrary."       Further,   she    found    Dr.   Brown's   conclusion       of

defendant's mental stability was internally inconsistent with his

suggested expectation she would experience relapses, as well as

the record showing a pattern of "primarily noncompliance."                  The

judge also discredited Dr. Brown's opinion because it heavily

relied on defendant's clinical interview statements rather than

"the voluminous information chronicled in her long history with

the Division."

     The judge evaluated the evidence of the stress experienced

by the children, before, during, and after visits.           She noted Dr.

Brown admitted the younger child's stronger bond rests with the

                                       26                             A-0016-16T1
resource parents, who are the only caregivers the child has known.

Further, the older child considers them as psychological parents

and had the fortitude to reveal to his resource mother the desire

to stay in their care.         Both experts acknowledged the safe and

secure bond between the children and their nurturing resource

parents, who can aid them to overcome a loss. The resource parents

readily recognized the children's needs and were committed to

facilitating those needs.

     We defer to the judge's factual findings, based on her ability

to hear the witnesses and watch their testimony.                    Her thorough

findings fulfill her "responsibility to make sense of the competing

views presented by the experts and to assure a complete and

balanced   presentation       of    all    relevant     and    material   evidence

sufficient to enable it to make a sound determination of the

child's best interests."           K.L.F., supra, 129 N.J. at 44.

     In    light   of   our    review,         we   conclude   Judge   Audrey     P.

Blackburn's judgment terminating defendant's parental rights and

awarding guardianship to facilitate adoption of the children by

their resource parents is amply supported by the evidence and will

not be disturbed.       Judge Blackburn properly weighed the testimony

of each witness, as well as the other evidence to determine the

children's best interests, which she concluded were stability and



                                          27                               A-0016-16T1
permanency.   J.C., supra, 129 N.J. at 26.   We discern no error in

applying the facts to the applicable law.

    Affirmed.




                               28                           A-0016-16T1